         Case 1:19-cv-03224-RJL Document 35 Filed 11/11/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                                  )
CHARLES M. KUPPERMAN,                             )
                                                  )
              Plaintiff,                          )
                                                  )
JOHN MICHAEL MULVANEY,                            )
                                                  )
              Proposed Intervenor-Plaintiff        )
                                                  )
         v.                                       )
                                                  ) Case No. 19-cv-03224-RJL
UNITED STATES HOUSE OF                            )
REPRESENTATIVES,                                  )
                                                  )
THE HONORABLE DONALD J. TRUMP,                     )
In his official capacity as President              )
of the United States,                              )
                                                  )
THE HONORABLE NANCY PELOSI,                        )
In her official capacity as Speaker of the        )
United States House of Representatives,           )
                                                  )
THE HOUSE PERMANENT SELECT                         )
COMMITTEE ON INTELLIGENCE,                        )
                                                  )
THE HONORABLE ADAM B. SCHIFF,                      )
In his personal capacity as Chairman of the        )
House Permanent Select Committee on               )
Intelligence,                                     )
                                                  )
THE HOUSE COMMITTEE ON FOREIGN                    )
AFFAIRS,                                          )
                                                  )
THE HONORABLE ELIOT L. ENGEL,                     )
In his official capacity as Chairman of the       )
House Committee on Foreign Affairs,               )
                                                  )
THE HOUSE COMMITTEE ON                             )
OVERSIGHT AND REFORM,                             )
                                                  )
THE HONORABLE CAROLYN B.                           )
MALONEY, In her official capacity as              )
Acting Chair of the House Committee on            )
Oversight and Reform,                             )
                                                  )
                                                  )

                                              1
          Case 1:19-cv-03224-RJL Document 35 Filed 11/11/19 Page 2 of 4



              Defendants.                 )
                                          )
                                          )
CABLE NEWS NETWORK, INC.,                 )
                                          )
THE ASSOCIATED PRESS,                     )
                                          )
THE NEW YORK TIMES CO.,                   )
                                          )
DOW JONES & COMPANY, INC.,                 )
                                          )
POLITICO LLC,                             )
                                          )
REUTERS NEWS & MEDIA INC.,                )
                                          )
WP CO., LLC,                              )
d/b/a THE WASHINGTON POST,                )
                                          )
CBS BROADCASTING INC.,                    )
                                          )
NBCUNIVERSAL MEDIA, LLC,                  )
                                          )
            Proposed Intervenors.         )
__________________________________________)

MOTION TO JOIN EMERGENCY MOTION TO INTERVENE AND FOR ACCESS TO
                          HEARING

       Proposed Intervenors CBS Broadcasting Inc., on behalf of CBS News (“CBS News”),

and NBCUniversal Media, LLC (“NBC”), by and through their undersigned attorneys,

respectfully seek leave pursuant to Federal Rule of Civil Procedure 24(b) to intervene and join

the Media Coalition’s Emergency Motion to Intervene and for Access to Hearing (Dkt. 32). CBS

and NBC hereby incorporate the Emergency Motion by reference in its entirety and join in its

arguments.

       WHEREFORE, Proposed Intervenors CBS News and NBCUniversal Media, LLC

respectfully request that the Court grant this motion and allow them to join the Media Coalition

in seeking access of their representatives to the telephonic hearing in this matter scheduled for

5:00 p.m. today, November 11, 2019.


                                                 2
        Case 1:19-cv-03224-RJL Document 35 Filed 11/11/19 Page 3 of 4




Dated: November 11, 2019     Respectfully submitted,


                             By: /s/ Matthew E. Kelley
                             Jay Ward Brown (D.C. Bar No. 437686)
                             brownjay@balladspahr.com
                             Matthew E. Kelley (D.C. Bar No. 1018126)
                             kelleym@ballardspahr.com
                             BALLARD SPAHR LLP
                             1909 K Street, NW
                             Washington, D.C. 20006-1157
                             T: (202) 508-1136; F: (202) 661-2299

                             Counsel for Proposed Intervenors
                             CBS Broadcasting Inc. and NBCUniversal Media, LLC




                                       3
         Case 1:19-cv-03224-RJL Document 35 Filed 11/11/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 10, 2019, I caused the foregoing to be filed and

served electronically via the Court’s ECF system upon all counsel of record.




                                                           /s/ Matthew E. Kelley___
                                                           Matthew E. Kelley




                                               4
